Exhibit 99.1 VOTING AGREEMENT THIS VOTING AGREEMENT (this “ Agreement ”) is made and dated as of [•], 2016, by and between Primo Water Corporation, a Delaware corporation (the “ Purchaser ”), and the undersigned stockholder (“ Stockholder ”) of Glacier Water Services, Inc., a Delaware corporation (the “ Company ”). Capitalized terms not otherwise defined herein shall have the respective meanings ascribed to them in the Merger Agreement (as defined below). RECITALS A.Stockholder is the beneficial or record owner of, or exercises voting power over, at least the number of shares of capital stock of the Company set forth on the signature page hereto (all such shares (but only up to the number specified on such signature page) owned beneficially or of record by Stockholder, or over which Stockholder exercises voting power, on the date hereof, collectively, the “ Shares ”). B.The execution and delivery of this Agreement by Stockholder is a material inducement to the willingness of the Purchaser to enter into the Agreement and Plan of Merger, dated of even date herewith (as amended, supplemented or otherwise modified from time to time, the “ Merger Agreement ”), by and among the Purchaser, Primo Subsidiary, Inc., a Delaware corporation and wholly-owned subsidiary of the Purchaser (“ Merger Sub ”), the Company and David Shladovsky, as Stockholder Representative, pursuant to which Merger Sub will merge with and into the Company with the Company surviving the Merger as a wholly-owned subsidiary of the Purchaser (the “ Merger ”). C.Stockholder understands and acknowledges that the Purchaser is entitled to rely on the truth and accuracy of Stockholder’s representations and warranties contained herein and Stockholder’s performance of the obligations set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the promises and the covenants and agreements set forth in the Merger Agreement and in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Restrictions on Shares . (a)
